

115 HR 1712 IH: Protection and Advocacy for Veterans Act
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1712IN THE HOUSE OF REPRESENTATIVESMarch 23, 2017Mrs. Roby (for herself, Ms. Titus, Mr. Walz, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to establish a grant program to improve the monitoring
			 of mental health and substance abuse treatment programs of the Department
			 of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Protection and Advocacy for Veterans Act. 2.Establishment of grant program To improve monitoring of mental health and substance abuse treatment programs of Department of Veterans Affairs (a)EstablishmentThe Secretary of Veterans Affairs shall establish a grant program to improve the monitoring of mental health and substance abuse treatment programs of the Department of Veterans Affairs.
			(b)Grants
				(1)Main grant
 (A)AwardIn carrying out subsection (a), the Secretary shall award a grant to four protection and advocacy systems under which each protection and advocacy system shall carry out a demonstration project to investigate and monitor the care and treatment of veterans provided pursuant to chapter 17 of title 38, United States Code, for mental illness or substance abuse issues at medical facilities of the Department.
 (B)Minimum amountEach grant awarded under subparagraph (A) to a protection and advocacy system shall be an amount that is not less than $105,000 during each year that the protection and advocacy system carries out a demonstration project described in such subparagraph under the grant program.
					(2)Collaboration grant
 (A)AwardDuring each year in which a protection and advocacy system carries out a demonstration project under subparagraph (A) of such paragraph, the Secretary shall award a joint grant to a national organization with extensive knowledge of the protection and advocacy system and a veterans service organization in the amount of $80,000.
 (B)CollaborationEach national organization and veterans service organization that is awarded a joint grant under subparagraph (A) shall use the grant to facilitate the collaboration between the national organization and the veterans service organization to—
 (i)coordinate training and technical assistance for the protection and advocacy systems; and (ii)provide for data collection, reporting, and analysis in carrying out paragraph (1)(A).
 (3)AuthorityIn carrying out a demonstration project under paragraph (1)(A), a protection and advocacy system shall have the authorities provided by section 105(a) of the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10805(a)) with respect to a medical facility of the Department.
 (c)SelectionIn selecting the four protection and advocacy system to receive grants under subsection (b)(1)(A), the Secretary shall consider the following criteria:
 (1)Whether the protection and advocacy system has demonstrated monitoring and investigation experience, along with knowledge of the issues facing veterans with disabilities.
 (2)Whether the State in which the protection and advocacy system operates— (A)has low aggregated scores in the domains of mental health, performance, and access as rated by the Strategic Analytics Improvement and Learning database system (commonly referred to as SAIL); and
 (B)to the extent practicable, is representative of both urban and rural States. (d)ReportsThe Secretary shall ensure that each protection and advocacy system participating in the grant program submits to the Secretary reports developed by the protection and advocacy system relating to an investigation or monitoring conducted pursuant to subsection (b)(1)(A). The Secretary shall designate an office of the Department of Veterans Affairs to receive each such report.
			(e)Duration; termination
 (1)DurationThe Secretary shall carry out the grant program established under subsection (a) for a period of five years.
 (2)TerminationThe Secretary may terminate a demonstration project under subsection (b)(1)(A) before the five-year period described in paragraph (1) if the Secretary determines there is good cause for such termination. If the Secretary carries out such a termination, the Secretary shall award grants under subsection (b) to a new protection and advocacy system.
 (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the grant program under subsection (a) $500,000 for each of fiscal years 2018 through 2022.
 (g)DefinitionsIn this section: (1)The term protection and advocacy system has the meaning given the term eligible system in section 102(2) of the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10802(2)).
 (2)The term State means each of the several States, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.
				